IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,733-01


                      EX PARTE LAURE GIBBONS FIELDS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 28006CR IN THE 40TH DISTRICT COURT
                               FROM ELLIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of

marihuana in an amount of five pounds or less but more than one-fourth ounces, and sentenced to

five years’ imprisonment. Applicant did not appeal her conviction.

        Applicant contends that her sentence is illegal and that her plea was involuntary. Applicant

was admonished for, and pled to, a third-degree felony. However, the offense charged is not a third-

degree felony, but is instead a state jail felony, punishable by 180 days to two years’ imprisonment
                                                                                                  2

in a state jail facility. TEX . HEALTH & SAFETY CODE § 481.120(b)(3); TEX . PENAL CODE § 12.35(a).

       The trial court finds that Applicant was admonished for the incorrect punishment range for

her charged offense and that she accepted a plea bargain for a punishment outside the proper range

of punishment for her offense.

       Relief is granted. The judgment in Cause No. 28006CR in the 40th District Court of Ellis

County is set aside, and Applicant is remanded to the custody of the Sheriff of Ellis County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 25, 2015
Do not publish